DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 2-5 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4 of U.S. Patent No. 9,277,398 B2, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are a little broader than the US Patent. Specifically, the claims in the US Patent includes that the each band combination is for inter-band time division duplex (TDD) carrier aggregation. However, TDD-CA is well-known in the art and is obvious to one of ordinary skill in the art to modify the claims to use the TDD-CA for the each band combination to improve communication efficiency and reduce cost.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dalsgaar (US 2011/0267955 A1) in view of Kim et al. (US Provisional 61/433,651, “US capability signalling for CA and UL/DL MIMO” for US 9,226,136 B2), and further in view of Park et al. (US Provisional 61/522,775, “Frontend Module for TDD Carrier Aggregation”, for US 2013/0039229).
Regarding claim 2, Dalsgaard discloses a user equipment (UE) (10) configured for signaling UE capability, comprising: a processor (10A); and memory (10B) in electronic communication with the processor (e.g. fig. 5); instructions stored in the memory being executable to: send, to a base station, message (12) including capability information of the UE (abstract; paragraph [0042]-[0044]; [0047]-[0049]; and etc.), wherein the capability information includes first information and second information (paragraph [0059]; [0042]-[0044]; [0047]-[0048]; [0078]-[0080]; and so on, explaining that the UE is signaling capability information to eNB including capable of simultaneous and independent operation), the second information indicates whether the UE supports concurrent transmission and reception on different bands (paragraph [0059]; [0042]-[0044]; [0047]-[0048]; [0078]-[0080], clearly explaining the UE 
Dalsgaard doesn’t explicitly disclose the message is a radio resource control (RRC), the first information indicates supported band combinations and the concurrent transmission and reception on different bands is for each band combination.
Kim teaches the message is a radio resource control (RRC), the first information indicates supported band combinations (e.g. see figs. 1-4; pages 2-4, illustrating the capability information indicates the support of band combinations in the RRC signaling from the UE).
Kim doesn’t teach the concurrent transmission and reception on different bands is for each band combination. 
Park teaches the concurrent transmission and reception on different bands is for each band combination (figs. 7a-7e; section 1.2., page 5, last paragraph-page 6, first two paragraphs; section 3, page 17-23, describing the support of simultaneous transmission and reception on different bands or component carriers for each band combination, such as LB and HB for UL and DL configurations).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the message is a radio resource control (RRC), the first information indicates supported band combinations and the concurrent transmission and reception on different bands is for each band combination as taught by Kim and Park into Dalsgaard in order to improve resource utilization, and to minimize degradation and interference.
Regarding claim 3, Dalsgaard discloses a base station (12) configured for receiving user equipment (UE) (10) capability signaling, comprising: a processor (12A); and memory (12B) in electronic communication with the processor (e.g. fig. 5); instructions stored in the memory 
Dalsgaard doesn’t explicitly disclose the message is a radio resource control (RRC), the first information indicates supported band combinations and the concurrent transmission and reception on different bands is for each band combination.
Kim teaches the message is a radio resource control (RRC), the first information indicates supported band combinations (e.g. see figs. 1-4; pages 2-4, illustrating the capability information indicates the support of band combinations in the RRC signaling from the UE).
Kim doesn’t teach the concurrent transmission and reception on different bands is for each band combination. 
Park teaches the concurrent transmission and reception on different bands is for each band combination (figs. 7a-7e; section 1.2., page 5, last paragraph-page 6, first two paragraphs; section 3, page 17-23, describing the support of simultaneous transmission and reception on different bands or component carriers for each band combination, such as LB and HB for UL and DL configurations).
for each band combination as taught by Kim and Park into Dalsgaard in order to improve resource utilization, and to minimize degradation and interference.
Regarding claim 4-5, the claims include features identical to subject matter mentioned in the rejection to claims 2-3 above. The claims are mere reformulation of claims 2-3 in order to define the corresponding methods, and the rejection to claims 2-3 is applied hereto.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209.  The examiner can normally be reached on M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/KIBROM T HAILU/Primary Examiner, Art Unit 2461